                                                                             Page 1 of 4


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



TERRY LEE FREEZE,

      Plaintiff,

v.                                                          4:19cv74–WS/CAS

MIKE CARROLL, as SECRETARY,
DEPARTMENT OF CHILDREN
& FAMILIES, et al.,

      Defendants.



           ORDER ADOPTING, IN PART, MAGISTRATE JUDGE’S
                  REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 16) docketed July 19, 2019. The magistrate judge recommends that this case

be dismissed for failure to prosecute and to comply with orders of the court. The

plaintiff has filed objections (ECF No. 17) to the report and recommendation.

      Because the record does not reveal a failure to prosecute, the undersigned

declines to dismiss the plaintiff’s complaint for failure to prosecute. Dismissal,

however, is nonetheless appropriate for failure to comply with orders of the court.

      By order dated March 19, 2019, the magistrate judge well explained that, as
                                                                              Page 2 of 4


filed, the Plaintiff’s complaint fails to state a claim upon which relief may be

granted. The magistrate judge advised the plaintiff that he must “either file a notice

of voluntary dismissal under Fed. R. Civ. P 41(a) or an amended civil rights

complaint no later than April 19, 2019, or risk dismissal by the Court for failure to

state a claim.” ECF No. 7 at 10. The plaintiff did neither but, instead, filed a

motion for reconsideration and a request for immediate recusal of the magistrate

judge. By order (ECF No. 9) of May 3, 2019, the magistrate judge denied the

plaintiff’s motion for reconsideration as well as his request for recusal but granted

an extension until June 7, 2019, for the plaintiff to file an amended complaint or a

notice of voluntary dismissal. The plaintiff was again advised that failure to

comply with the magistrate judge’s order would result in a recommendation of

dismissal. Rather than complying with the magistrate judge’s order, the plaintiff

filed a motion objecting to the magistrate judge’s order—a motion that was

referred to the undersigned and denied (ECF No. 12) as being without merit. On

June 10, 2019, the magistrate judge entered an order (ECF No. 13) extending the

time to July 10, 2019, for the plaintiff to file an amended complaint or a notice of

voluntary dismissal. Again, the plaintiff did not comply with the magistrate judge’s

order but, instead, filed a motion objecting to the order—a motion that was

construed by the magistrate judge as a motion for reconsideration and denied on
                                                                             Page 3 of 4


June 27, 2019. In his June 27 order (ECF No. 15), the magistrate judge reiterated

that the plaintiff had until July 10 to file an amended complaint. On July 19, 2019,

the July 10 deadline having come and gone without any additional filings from the

plaintiff, the magistrate judge entered the report and recommendation that is now

before the undersigned.

      As correctly noted by the magistrate judge, the plaintiff’s complaint, as filed,

fails to state a claim upon which relief may be granted. The plaintiff has had ample

opportunity to file an amended complaint to correct the noted deficiencies but has

repeatedly declined to do so. At this time, dismissal of the case is appropriate.

Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 16) is

ADOPTED to the extent dismissal for failure to comply with a court order is

recommended.

      2. The plaintiff’s complaint, and this action, are DISMISSED without

prejudice for failure to comply with a court order.

      3. The clerk shall enter judgment stating: “All claims are dismissed without

prejudice.”

      DONE AND ORDERED this 20th               day of      August       , 2019.
                              Page 4 of 4


s/ William Stafford
WILLIAM STAFFORD
SENIOR UNITED STATES DISTRICT JUDGE
